This Cause coming on this Day to be heard on Bill and Answer Mr. John Rutledge opened the Nature and Scope of the Bill artd Mr. Edward Rutledge that of the Answer. The Court on hearing Counsel on both Sides did Order and Decree that the said Plantation or Tract of Land in Bill mentioned be vested in the said William Carson in Trust for the said Charles Carson his Heirs and Assigns forever and that the same be forthwith sold by the Master of this Court to the highest Bidder after one Month’s Notice in the Gazette of such intended Sale and by him conveyed in fee simple to the purchaser thereof that after paying the Costs of this Suit out of the Money to arise from the said Sale the said Master do pay the Remainder of the said Money to the Complainant towards Satisfaction of his said Interest and that the said William Carson be allowed Six Months after attaining his Age of Twenty one Years to shew Cause, if any he can against this Decree.